Exhibit 10.58
 
EMPLOYMENT AGREEMENT dated as of June 23, 2005, between J. Robert Horton (the
"Executive") and DOV Pharmaceutical, Inc., a Delaware corporation (the
"Company").


WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement to assure the Company of the continued services of the Executive and
to set forth the duties and compensation of the Executive, all upon the terms
and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:


ARTICLE I


Employment


Section 1.01. Term. The initial term of this Employment Agreement shall commence
on expiration of the Executive’s previous employment contract (July 29, 2002),
and, unless sooner terminated pursuant to Article III hereof, shall terminate on
the date that is two years thereafter (the “Employment Period”). Unless sooner
terminated pursuant to Article III, the parties may by written agreement renew
this Agreement for one year (each such one-year period hereinafter referred to
as a “Renewal Period”; the Initial Employment Period and all Renewal Periods
hereinafter referred to as the “Employment Period”).


Section 1.02. Position. The Company shall employ the Executive and the Executive
shall serve as Senior Vice President and General Counsel during the Employment
Period.


Section 1.03. Duties. (a) Subject to the responsibility vested in the Board of
Directors of the Company (the “Board”) under the General Corporation Law of the
State of Delaware, the Executive shall have such responsibility and authority as
are customarily possessed and exercisable by the Senior Vice President and
General Counsel of a corporation. The Executive shall also perform such other
executive and administrative duties (not inconsistent with the position of
Senior Vice President and General Counsel) as the Executive may reasonably be
expected to be capable of performing on behalf of the Company and any
subsidiaries and affiliates of the Company as may from time to time be
authorized or directed by the Board.


(b) During the Employment Period, the Executive shall perform faithfully the
duties covered by Section 1.02(a) to the best of his ability and devote his full
business time and attention to the Company's business and not engage in any
other business activities except with the approval of the Board provided that he
may subject to Section 4.01 invest in companies not requiring his services and
may subject to Section 1.03(a) devote reasonable time to charitable and civic
affairs.


(c) The Company shall provide and pay for a standard directors and officers
insurance policy insuring the Executive against liability arising out of the
performance of his duties, and shall indemnify and hold the Executive harmless
from liability arising out of his services hereunder.
 

--------------------------------------------------------------------------------




ARTICLE II


Compensation


Section 2.01. Basic Compensation. As compensation for the Executive's services
hereunder, the Company shall pay to the Executive an annual salary of $330,000
(as adjusted, "Basic Compensation"), payable in bi-weekly or monthly
installments. The Basic Compensation may be increased in the discretion of the
Board.


Section 2.02. Incentive Compensation. (a) In addition to Basic Compensation, the
Executive shall together with other executive staff be considered at least
annually for incentive compensation (“Incentive Compensation”) upon
recommendation by the Compensation Committee. Its recommendation shall, among
other factors considered relevant, take into account performance of the Company,
increase in value of the Company and the Executive’s contribution thereto.
Incentive Compensation shall be determined in the discretion of the Board upon
such recommendation.


(b)  Incentive Compensation shall be paid to the Executive within 30 days after
the Board’s determination provided that the Company may determine to pay out
Incentive Compensation over a period not to exceed six months.


Section 2.03. Other Benefits. (a) During the Employment Period, the Company
shall provide the Executive and maintain on the Executive’s behalf, or reimburse
the Executive for carrying comprehensive medical insurance, disability insurance
and life insurance of $300,000 on the life of the Executive. In addition, the
Executive shall have the right to participate in the Company's other programs
for the benefit of employees in accordance with their terms and as the same may
be amended from time to time.


(b)  The Executive shall be eligible to participate further in the Company’s
stock option program. The terms of existing options held by the Executive shall
be governed by the existing stock option agreement with the Company, and the
terms of any additional options (including the 100,000 options referred to
below) shall be governed by the Company’s standard stock option agreement in use
at the time of grant, which for all options held by or issued to the Executive
may incorporate the terms established by the Company’s stock option plan if any
adopted subsequent to the date of grant provided that notwithstanding such stock
option terms if any to be adopted to the contrary the Executive’s options to the
extent not vested shall vest upon a termination of employment or pursuant to
Section 3.01(d), or Section 3.03 or Section 3.04 but be exercisable during the
post-employment period established by such terms to be adopted. The Executive is
granted options to purchase 100,000 shares of the Company’s common stock at a
strike price determined by the closing price on July 29, 2005, vesting half in
18 months of full time employment and the balance vesting ratably quarterly over
the remaining 18 months of full time employment. The other terms of such options
shall be governed by the Company’s standard stock option agreement to be entered
into, which will incorporate the terms established by the Company’s stock option
plan as the same may be amended from time to time provided that, notwithstanding
such stock option terms if any to the contrary, the Executive’s options to the
extent not vested shall accelerate and vest fully upon a termination of
employment pursuant to Section 3.01(d) and accelerate and vest ratably upon a
termination pursuant to Section 3.04, but be exercisable during the
post-employment period established by such terms to be adopted, such ratable
accelerated vesting of such 100,000 options to extend to 25,000 options for a
termination pursuant to Section 3.04 during the first year after the date
hereof, to 62,500 options to the extent not vested for such a termination during
the second year and to 100,000 options to the extent not vested for such a
termination during the third year.
 
2

--------------------------------------------------------------------------------


 
(c)  The Company shall pay to or on behalf of the Executive a monthly automobile
allowance of $1,000.


(d)  The Executive shall be entitled to six weeks of paid vacation in each
calendar year. The Executive shall also be entitled to the same standard paid
holidays given by the Company to senior executives generally, all as determined
from time to time by the Board or appropriate committee thereof. Vacation time
shall cumulate and carry forward from year to year provided that the Executive
shall not be entitled to more than ten weeks of vacation in any one year without
the permission of the Compensation Committee and provided that the Executive
shall coordinate his vacation schedule with the Chief Executive Officer.


(e) The Company shall reimburse the Executive for travel or other expenses or
disbursements reasonably incurred or made by him in connection with the
Company's business during the Employment Period upon receipt of reasonable
documentation thereof.


(f) The benefits set forth in this Section 2.03 shall be collectively referred
to as the “Benefits.”
 
ARTICLE III


Termination of Employment


Section 3.01. Termination of Employment by Company


(a) Except as otherwise provided in this Article III and in Article IV, upon the
occurrence of any of the following events, this Agreement and the rights and
obligations of the parties hereunder shall terminate:


(i)  "Disability" (as defined in Section 3.05(a)) of the Executive; or



 
(ii)
conduct by the Executive constituting "Cause" (as defined in Section 3.05(b));
or



(b)  In the case of termination pursuant to Section 3.01(a)(i), the Company
shall be obligated to pay the Executive and the Executive shall be entitled to
receive, in complete and total satisfaction of the obligations of the Company
hereunder, an amount equal to Basic Compensation, Incentive Compensation and
Benefits for the period commencing on the date of termination and ending on the
date that is nine months after the date of termination. Basic Compensation,
Incentive Compensation and Benefits shall be paid in the manner and at the
intervals provided in Article II.


3

--------------------------------------------------------------------------------


 
(c)  In the case of termination pursuant to Section 3.01(a)(ii), the Company
shall be obligated to pay the Executive and the Executive shall be entitled to
receive, in complete and total satisfaction of the obligations of the Company
hereunder, an amount equal to Basic Compensation, Incentive Compensation and
Benefits through the date of such termination.


(d) In the case of termination of the Executive by the Company other than
pursuant to Section 3.01(a) or Section 3.02, the Company shall be obligated to
pay the Executive and the Executive shall be entitled to receive, in complete
and total satisfaction of the obligations of the Company hereunder, an amount
equal to Basic Compensation commencing on the date of termination and ending
nine months thereafter. Basic Compensation shall be paid at the intervals set
forth in Article II.


Section 3.02. Death. In the event of the death of the Executive during the
Employment Period, the Employment Period shall terminate on the date of death
and the Executive's designated beneficiary or, if none, his estate shall be
entitled to receive, in complete and total satisfaction of the Company's
obligations hereunder, Basic Compensation, Incentive Compensation and Benefits
through such date of death and for a period of 90 days thereafter.


Section 3.03. Termination of Employment by the Executive. (a) If during the
Employment Period there should occur any of the following events (each of the
following being an event giving the Executive the right to resign for "Good
Reason”): (i) a change in the title and/or responsibilities of the Executive,
such that the Executive is no longer functionally the Senior Vice President and
General Counsel of the Company and no longer has such responsibilities and
authorities as are customarily exercisable by the Senior Vice President and
General Counsel of a corporation or (ii) a failure by the Company to provide the
Executive with Basic Compensation, Incentive Compensation or Benefits, other
than a failure that is not in bad faith and is remedied by the Company within 15
days after receipt of notice thereof given by the Executive, or (iii) a breach
by the Company of a material term of this Agreement that is not remedied by the
Company within 15 days of notice thereof by the Executive, the Executive may
elect to terminate his employment by notice to the Company (subject to Article
IV). If the Executive exercises such election, the Employment Period shall
terminate effective upon the later to occur of (x) receipt of such notice by the
Company and (y) expiration of the 15-day period referred to in Section
3.03(a)(ii) or (iii).


(b)  If the Executive exercises his election to terminate pursuant to Section
3.03(a), the Company shall be obligated to pay the Executive and the Executive
shall be entitled to receive, in complete and total satisfaction of the
obligations of the Company hereunder, an amount equal to Basic Compensation for
the period commencing on the date of such termination and ending nine months
thereafter.


4

--------------------------------------------------------------------------------


 
(c)  If the Executive terminates this Employment Agreement for any reason other
than those contained in Section 3.03(a), or this Agreement terminates pursuant
to Section 3.02, the rights and obligations of the parties hereunder shall
terminate immediately (except as otherwise provided in Article IV) and the
Employment Period shall terminate immediately except that the Executive shall be
entitled to receive, in complete and total satisfaction of the obligations of
the Company hereunder, his Basic Compensation, Incentive Compensation and
Benefits through the date of such termination.


Section 3.04. Change of Control. In the event the Executive terminates his
employment within six months following a Change of Control (as defined in
Section 3.05), the Company shall be obligated to pay the Executive, and the
Executive shall be entitled to receive in complete and total satisfaction of the
obligations of the Company hereunder, an amount equal to the Executive’s Basic
Compensation for the period commencing on the date of termination and ending on
July 29, 2007, or, if a larger period, nine months thereafter.


Section 3.05. Definitions of Certain Terms. (a) "Disability" shall mean any
physical or mental condition of the Executive that renders the Executive
incapable of performing any substantial portion of the services contemplated
hereby (as confirmed by competent medical evidence) and that has continued for
at least 90 consecutive business days in any 12-month period or a total of six
months during any 12-month period.


(b)  The following shall constitute conduct entitling the Company to terminate
the Executive's employment for "Cause": (i) the Executive's willful refusal to
perform or substantial disregard of the Executive’s duties to the Company that
is not cured within ten days of written notice (specifying the failure) thereof
from the Board, (ii) the commission by the Executive of a willful and material
breach of Article IV, (iii) the conviction of any felony by the Executive (or
the equivalent thereof under the laws of any state), (iv) the commission of any
act constituting financial dishonesty against the Company (which act would be
chargeable as a crime under applicable law), (v) the Executive‘s engaging in any
other act of dishonesty, fraud, intentional misrepresentation, moral turpitude,
illegality or harassment that, as determined in good faith by the Board, would
(A) materially adversely affect the business or reputation of the Company with
its current or prospective customers, supplies, lenders and/or other third
parties with whom it does or might do business or (B) expose the Company to a
risk of civil or criminal legal damage, liabilities or penalties, (vi) the
repeated failure by the Executive to follow the directives of the Company’s
chief executive officer or Board, or (vii) any material misconduct by the
Executive in connection with the business affairs of the Company.


It shall be presumed that any termination of the Executive by the Company is
without Cause, and such presumption may only be overcome by clear and convincing
evidence that the termination of the Executive’s employment can properly be
construed as for Cause. If the issue of “Cause” is litigated in a proceeding in
any court or through any means of alternative dispute resolution and such issue
is resolved in the Executive’s favor, the Company shall reimburse the Executive
for all reasonable attorney’s fees, costs and expenses incurred by the Executive
in such proceeding.
 
5

--------------------------------------------------------------------------------


 
(c)  ”Change of Control“ shall mean: (i) a merger or consolidation of the
Company with or into another corporation other than a transaction (A) in which
the Company is the surviving Corporation (except where such other merger or
consolidation party is controlled by or under common control with another
corporation) or (B) merging or consolidating the Company with any corporation
controlling, controlled by or under common control with the Company (in which
case the surviving corporation shall be deemed the ”Company“ for purposes of
this Agreement), or (ii) the sale of all or substantially all the assets of the
Company to any corporation or entity, other than a sale to any corporation or
entity controlling, controlled by or under common control with the Company prior
to such transaction (in which case the surviving corporation shall be deemed the
”Company“ for purposes of this Agreement).


ARTICLE IV


Non-Competition; Confidential Information


Section 4.01 Non-Competition. (a) Subject to Sections 4.01(b) and 4.01(c), the
Executive shall not engage in any activities, whether as employer, proprietor,
partner, stockholder (other than as the holder of less than 5% of the stock of a
corporation listed on a national securities exchange or in the National
Association of Securities Dealers, Inc. Automated Quotation System (such a
corporation being hereinafter referred to as a "Public Corporation")), director,
employee, consultant or otherwise, of any company with substantially the same
business as or that competes directly with the Company in the United States
during the following periods:


(i) the Employment Period; and


(ii) during any period after the termination of this Agreement pursuant to
Article 3 for which the Executive is being or has been paid Basic Compensation.


(b)  The Executive shall not be deemed to be in breach of this Agreement by
reason of services performed for a subsidiary or affiliate of the Company.
 
(c) Notwithstanding anything to the contrary contained herein, if the Company
finds that the Executive has violated any covenants contained in Section 4.01,
4.02 or 4.03, the Company shall be obligated to pay any amounts due to the
Executive ("Escrow Amount") to Goodwin Procter LLP, as escrow agent ("Escrow
Agent"), at 599 Lexington Avenue, New York, New York 10022. Escrow Agent shall
hold the Escrow Amount in escrow until a court or agency legally empowered to
enforce the covenants contained in Section 4.01, 4.02 and 4.03 reaches a final
determination whether the Executive has violated any such covenants or until
mutually instructed by the parties. Escrow Agent shall disburse the Escrow
Amount in accordance with such court or agency's final determination or pursuant
to such party instructions.


Section 4.02 Non-Interference. During the Employment Period and the period of
non-competition as determined pursuant to Section 4.01(a), the Executive:
 
6

--------------------------------------------------------------------------------




(a)  shall not publicly disparage any of the products, services or actions of
the Company or any of the Company's subsidiaries or affiliates; and


(b)  shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization,
solicit, endeavor to entice away from the Company, or otherwise interfere with
the relationship of the Company with any person or entity who is, or was within
the then most recent 12-month period, a customer or client of the Company.
 
Section 4.03. Trade Secrets. The Executive shall not, at any time during the
Employment Period or thereafter, use (except for the sole benefit of the
Company, the Company's subsidiaries and affiliates) or, without the written
consent of the Board, divulge to any person (other than, during the Employment
Period, an executive of the Company or any of the Company's subsidiaries or
other person to whom disclosure is reasonably necessary or appropriate or
legally required in connection with the Executive's duties hereunder) any trade
secrets or other confidential information of the Company or any of its
subsidiaries or affiliates, except to the extent that (a) such information
becomes a matter of public record, or is published in a newspaper, magazine or
other periodical available to the general public, in each case, through no
violation of this Agreement by the Executive or (b) such disclosure is required
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process provided that the
Executive shall immediately notify the Company of the existence, terms and
circumstances surrounding such a request so that it may seek an appropriate
protective order. When the Executive ceases to be employed by the Company, the
Executive shall surrender to the Company all records and documents in any form
obtained by him or entrusted to him during the course of his employment
hereunder (together with all copies thereof) that pertain to the business of the
Company or its subsidiaries or affiliates or that were paid for by the Company
or any of the Company's subsidiaries or affiliates provided that the Executive
may retain copies of such documents as may be necessary for the Executive's
personal records for federal income tax purposes or, with the approval of the
Board, for other purposes relating to the Executive's legal affairs, which
approval shall not be unreasonably withheld.


Section 4.04. Survival of Terms. The covenants contained in Sections 4.01, 4.02
and 4.03 shall survive the termination of the Executive's employment.


ARTICLE V


Miscellaneous


Section 5.01. Services as Officer or Director. During the Employment Period, the
Executive shall, if elected or appointed, serve as a director of the Company and
as an officer and director of all current and future subsidiaries and affiliates
of the Company without any additional compensation for such services provided
that the Executive shall be provided with reasonable and customary directors and
officers insurance if any such corporation is or becomes publicly held and
further provided that the Company shall cause any such subsidiary and affiliate
to save the Executive harmless from any and all liability arising out of the
performance of the Executive’s duties as director and officer.


7

--------------------------------------------------------------------------------


 
Section 5.02. Right to Change Business. This Agreement and any rights or
privileges granted to the Executive hereunder shall not prevent the Company or
any of the Company's subsidiaries from exercising its corporate powers to modify
the business operations or activities of such entity.


Section 5.03. Notices. Any notice or request required or permitted to be given
under this Employment Agreement shall be sufficient if in writing and delivered
personally or sent by registered mail, return receipt requested, to the
addresses set forth below or to any other address designated by either party by
notice similarly given. Such notice shall be deemed to have been given upon the
personal delivery thereof or three days after the date of such mailing thereof,
as the case may be.


If to the Executive, to:
J. Robert Horton
c/o DOV Pharmaceutical, Inc.
433 Hackensack Avenue
Hackensack, New Jersey 07601


If to the Company, to:


DOV Pharmaceutical, Inc.
433 Hackensack Avenue
Hackensack, New Jersey 07601
Attention of the CEO
 
Section 5.05. Assignment and Succession. The Executive acknowledges that the
services to be rendered by him hereunder are unique and personal. Accordingly,
the Executive may not assign any of his rights or delegate any of his duties or
obligations under this Agreement. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon its
successors and assigns.


Section 5.06. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


Section 5.07. Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the State of New Jersey, without regard to conflict of law
rules. Each party hereby irrevocably consents and submits to the in personam
jurisdiction of any court of general jurisdiction in the State of New Jersey,
which shall serve as the sole and exclusive forum in any suit, action or
proceeding arising out of or in connection with this Agreement.


8

--------------------------------------------------------------------------------


 
Section 5.08. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulations.


Section 5.9. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements including the employment agreement
dated as of July 29, 2002, or understandings between the parties hereto or any
related parties. This Agreement may be amended only pursuant to a writing signed
by both parties hereto.


Section 5.10. Waivers. Any term or provisions of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefits thereof but only to the extent evidenced by a writing
executed by such party. The failure of any party hereto to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.


Section 5.11. Partial Invalidity. Each provision hereof shall be interpreted in
such manner as to be effective and valid under applicable law, but in case any
one or more of the provisions contained herein is for any reason held to be
unenforceable in any respect, such unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause the remaining terms hereof to be unreasonable.
 
Section 5.12. Execution of Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties and delivered to the other.


IN WITNESS WHEREOF the Company has caused this Agreement to be signed by its
duly authorized officer and the Executive has signed this Agreement as of the
day and year first above written.
 

        DOV Pharmaceutical, Inc.  
   
   
    By:   /s/ Arnold Lippa  

--------------------------------------------------------------------------------

Name: Arnold Lippa   Title: CEO        /s/ J. Robert Horton   

--------------------------------------------------------------------------------

J. Robert Horton

 
 
9

--------------------------------------------------------------------------------






  
 
